Citation Nr: 0821912	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back strain for the time period prior 
to October 27, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back strain for the time period from 
October 27, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and December 2004 rating decisions by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a June 2003 rating 
action, the RO granted service connection and assigned an 
initial 10 percent rating for chronic low back strain, 
effective June 1, 1974.  In the December 2004 rating 
decision, the RO increased the initial rating to 20 percent, 
effective October 27, 2003, the initial date of VA treatment 
for his low back disability.  Thereafter, the veteran 
perfected an appeal as to the initial and subsequent 
evaluations assigned for his service-connected back 
disability.

The Board also notes that during the pendency of the 
veteran's appeal, the RO received a VA and Bureau of Prisons 
Computer Match, which indicated that the veteran was 
incarcerated following a felony for a period of more than 60 
days.  In a June 2004 letter, the RO proposed to reduce the 
veteran's compensation benefits to the amount payable for a 
disability evaluated as 10 percent disabling effective May 8, 
2004, pursuant to 38 C.F.R. § 3.665.  Later in June 2004 the 
RO notified the veteran that the reduction became final on 
May 8, 2004, the sixty-first day following incarceration.  In 
an October 2005 letter, the RO notified him that his 
compensation benefits were restored as of June 24, 2005 
because he was no longer incarcerated.  The evidence does not 
show nor does the veteran contend that this reduction was 
improper.

The veteran testified during a hearing before RO personnel in 
January 2006; a transcript of that hearing is of record.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to October 27, 2003, the 
veteran's service-connected lumbar spine disability was 
manifested by no more than lumbosacral strain with 
characteristic pain on motion, nor was it manifested by 
findings of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

3.  For the time period from October 27, 2003, competent 
medical evidence demonstrates that the veteran's service-
connected chronic low back strain is manifested by limitation 
of motion that does not equate to forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

5.  Radiculopathy of the right lower extremity is 
attributable to the veteran's service connected lumbar spine 
disability and is manifested by diminished epicritic 
sensation in the L5 dermatome involving his right lower leg 
and right foot as well as slight weakness in dorsiflexion 
against resistance in his right great toe, identified on VA 
examination on March 28, 2006.


CONCLUSIONS OF LAW

1.  For the time period prior to October 27, 2003, the 
schedular criteria for an initial rating in excess of 10 
percent for chronic low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1974-2003) 
(revised as of March 10, 1976); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5295 (2003-2007).  

2.  For the time period from October 27, 2003, the schedular 
criteria for an initial rating in excess of 20 percent for 
chronic low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

3.  The schedular criteria for a rating of 10 percent, but no 
greater, for radiculopathy of the right lower extremity have 
been met, effective March 28, 2006.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for service 
connection for a back disability was received in February 
2003.  In correspondence dated in February 2004 and March 
2005, he was notified of the provisions of the VCAA as they 
pertain to the issues of service connection and an increased 
evaluation for his service-connected lumbar spine disability.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in November 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The claim for entitlement to an increased evaluation for 
chronic low back strain is a downstream issue from the grant 
of service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel has held that no VCAA notice 
was required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records have 
been obtained and associated with his claims file.  He has 
also been provided with a contemporaneous VA medical 
examination of the current state of his service-connected 
lumbar spine disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

For the period prior to October 27, 2003 the veteran's back 
disability was rated as 10 percent disabling under Diagnostic 
Code 5295, effective June 1, 1974.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1974).

Under Diagnostic Code 5295, lumbosacral strain is rated by 
comparison with sacro-iliac injury.  A 10 percent evaluation 
is indicated for chronic low back strain with characteristic 
pain on motion.  A 20 percent rating is warranted for chronic 
low back strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(1974).

Effective March 10, 1976, Diagnostic Codes 5294 (for 
sacroiliac injury and weakness) and 5295 (for lumbosacral 
strain) were merged to share the same criteria.  See VA's 
Schedule for Rating Disabilities, 1945, Loose Leaf Edition - 
1957, Transmittal Sheet No. 17, March 10, 1976, Diagnostic 
Code 5295.  Accordingly, a 10 percent evaluation is indicated 
for chronic low back strain with characteristic pain on 
motion.  A 20 percent rating is warranted for chronic low 
back strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1976-
2003).

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1974-
2007).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent), or severe (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1974-2002).  The terms "slight," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  Also, for VA 
rating purposes, normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees in each direction, and rotation 
to 30 degrees in each direction.  See 38 C.F.R. § 4.71a, 
Plate V (2002).

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated noncompensable when postoperative, cured.  A 10 percent 
rating is assigned when it is mild.  A 20 percent rating is 
assigned when it is moderate; recurring attacks.  A 40 
percent rating is assigned when the intervertebral disc 
syndrome is severe; recurring attacks and only intermittent 
relief.  To receive a 60 percent rating under Diagnostic Code 
5293, the veteran's intervertebral disc syndrome must be 
pronounced with persistent sciatic neuritis with 
characteristic pain and demonstrable muscle spasm, absent 
tendo achillis reflex, or other nerve pathology appropriate 
to site of diseased disc, little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1974).

On March 10, 1976, Diagnostic Code 5293 was also amended, 
essentially to slightly re-phrase the criteria for a 60 
percent rating for intervertebral disc syndrome.  See VA's 
Schedule for Rating Disabilities, 1945, Loose Leaf Edition - 
1957, Transmittal Sheet No. 17, March 10, 1976, Diagnostic 
Code 5293. 

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated noncompensable when postoperative, cured.  A 10 percent 
rating is assigned when it is mild.  A 20 percent rating is 
assigned when it is moderate; recurring attacks.  A 40 
percent rating is assigned when the intervertebral disc 
syndrome is severe; recurring attacks and only intermittent 
relief.  To receive a 60 percent rating under Diagnostic Code 
5293, the veteran's intervertebral disc syndrome must be 
pronounced with persistent symptoms compatible with sciatic 
neuropathy including characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1976-2001).

Effective September 23, 2002, under Diagnostic Code 5293, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months is rated 10 percent 
disabling.  It is rated 20 percent with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; 40 percent 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and 60 percent with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Under Note (1) of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2) of 
Diagnostic Code 5293, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) of Diagnostic 
Code 5293 states that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006)).  

For the period from October 27, 2003 the veteran is assigned 
a 20 percent rating for chronic low back strain under 
Diagnostic Code 5237.

Under the current rating criteria, lumbosacral or cervical 
strain (designated at Diagnostic Code 5237) is rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.

5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

5243  Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
See 38 C.F.R. § 4.71a (2007).

As noted in the regulations, the September 23, 2002 revisions 
also specifically provided for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  It is 
significant to note that previously the rating criteria for 
Diagnostic Code 5293 included consideration of the 
neurological symptoms as part of the criteria for the 
schedular ratings.  The September 26, 2003, revisions also 
specifically provided that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

8520  Paralysis of Sciatic Nerve:
Ratin
g
Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost
80
Incomplete:
  Severe, with marked muscular atrophy
60
  Moderately severe
40
  Moderate
20
  Mild
10
8620
Neuritis.
8720
Neuralgia
.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2007).



Factual Background

An August 1971 enlistment examination report shows normal 
spine and musculoskeletal findings.  Additional service 
treatment records indicate that the veteran received 
treatment for back pain beginning in November 1971 after 
falling from a bunk bed.  His service records show that he 
received additional treatment for back pain during the 
remainder of his active service.  A March 1974 orthopedic 
examination report at separation listed an impression of 
chronic lumbosacral strain.

A January 1975 statement from a private physician, H. S., M. 
D., indicated that the veteran was treated for a low back 
disorder, which was the result of a head-on collision in 
1969.  The physician opined that the veteran's back condition 
was aggravated during active military service and diagnosed 
chronic lumbar disc syndrome at L3 and L4.

In February 2004 the veteran submitted a September 2002 
Social Security Earnings Statement and asserted in a separate 
February 2004 statement that the document showed that the 
years in which he had little or no income were due to his 
lower back pain.

VA treatment records from October 2003 through February 2007 
indicate that the veteran complained of lower back pain and 
received medical care from his primary VA physician, urgent 
care providers, and physical therapists for his service-
connected lumbar spine disability.

An October 2003 VA urgent care note revealed that the veteran 
reported low back pain.  In a November 2003 VA urgent care 
note the examiner assessed chronic back pain and listed the 
following objective findings:  no spinal tenderness, left 
side with trigger point noted, range of motion of back was 
fair, lower extremity short or small tandem repeat 5/5 and 
deep tendon reflexes 2/4, and sensation grossly intact.  

A November 2003 VA physical medicine and rehabilitation 
consultation report noted that the veteran complained of 
lower back pain radiating to the posterior aspect of legs 
with occasional numbness and tingling.  The physician listed 
objective findings to include a straight lumbosacral spine 
and no tenderness except left lumbar paraspinals.  Range of 
motion findings were noted to include flexion limited to 
approximately 40 degrees with pain, extension to 20 degrees 
with no pain, and lateral flexion to approximately 20 degrees 
with no pain.  Straight leg raising was 70 to 75 degrees on 
the left, and muscle strength was 5/5.  Reviewing multiple x-
ray views of the lumbosacral spine, including both oblique 
projections, the physician noted that they revealed no 
compression fracture or destructive lesion, well preserved 
pedicles and disc spaces of the lumbar spine, and no evidence 
of spondylolisthesis or spondylolysis.  The physician 
concluded that the veteran had a normal lumbosacral spine and 
assessed chronic low back pain status post injury while in 
the service, chronic lumbar sprain. 

In a December 2003 VA treatment note, the veteran's primary 
physician evaluated the veteran for physical therapy and 
described his objective findings, noting that when he stood 
erect, there was some asymmetry in his spine, musculature, 
and shoulder height, though this was quite subtle.  The 
physician's impression was that the veteran may have some 
degree of scoliosis; his lumbosacral flexion, extension, and 
lateral bending did not appear to be significantly impaired.

VA treatment records dated in January and February 2004 
indicate that the veteran received physical therapy for his 
lumbar spine disability.  

Private medical records dated from March 2004 through May 
2005 from the Lewisburg, Pennsylvania US Penitentiary were 
provided; however, none of the records pertained to the 
veteran's back disability.

Additional primary and urgent care VA treatment records dated 
from January 2006 through February 2007 reveal that the 
veteran received ongoing medical treatment and pain 
management for his lumbar spine disability.

During a March 2006 VA spine examination report, the veteran 
stated that he always feels discomfort and stiffness in his 
lower back and at times has difficulty bending over to remove 
and replace his shoes and socks.  He stated that his back 
pain varies in intensity in proportion to his activity level; 
that the pain radiates to his lower extremities; that he 
appreciates periodic tingling in his toes of both feet, but 
could not recall any actual numbness; and that coughing and 
sneezing can sometimes precipitate a flare-up of back pain.  
He reported that his occupation since leaving military 
service has mostly involved heavy labor as a stone and 
concrete mason for his brother's company as well as 
performing work as a landscaper.  He indicated that he has 
remained on his brother's payroll even though he has been 
excused from performing the usual and customary job 
requirements due to his back disability.  

On physical examination, the veteran had a mild dorsal kyphos 
at approximately apex D8 with a well-preserved lumbar 
lordosis.  His thoracolumbar spine was noted to be straight 
although it was indicated that the left iliac crest was at a 
slightly higher level than the right, suggesting some element 
of compensated lumbar scoliosis.  Range of motion testing was 
carried out three times and demonstrated 70 degrees of 
maximum forward flexion with flattening but not reversal of 
lordosis along with 10 degrees of extension beyond neutral 
position.  Lateral flexion was 20 degrees on the left and 30 
degrees on the right.  Rotation of the trunk on the fixed 
pelvis demonstrated 40 degrees on the left and 30 degrees on 
the right.  In a sitting position, straight-leg raising on 
the left was positive at 60 degrees for lower back pain.  The 
examiner noted that the veteran had diminished epicritic 
sensation in the L5 dermatome involving his right lower leg 
and right foot as well as slight weakness in dorsiflexion 
against resistance in his right great toe.  The examiner 
diagnosed chronic lumbar spondylosis with intermittent 
bilateral lumbar radiculopathy and questionable lumbar disc 
derangement at L3-L4 and L4-L5.

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial rating in excess of 10 percent for the period prior 
to October 27, 2003 or the assignment of a rating in excess 
of 20 percent for the period from October 27, 2003 for 
veteran's chronic low back strain.



For the Time Period Prior to October 27, 2003

The veteran's service treatment records reflect that he 
experienced a back injury in service, was treated for back 
pain, and was diagnosed with chronic lumbosacral strain at 
separation.  A January 1975 statement from a private 
physician diagnosed chronic lumbar disc syndrome.  Based on 
these limited medical findings, the RO awarded a 10 percent 
disability rating in June 2003, effective June 1, 1974.  

Unfortunately, competent medical evidence of record during 
this time period clearly does not show that an initial 
evaluation in excess of 10 percent under Diagnostic Code 5295 
is warranted.  The record does not reflect any findings of 
chronic low back strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1974-2003).  Nor does the record reflect any findings 
of degenerative arthritis of the lumbar spine, residuals of 
vertebral fracture, moderate limitation of motion of the 
lumbar spine, and ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5292 (1974-2003).  

None of the competent medical evidence of record shows that 
the veteran suffers from forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2003).  

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the veteran's service-
connected low back strain during this time period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1974-2001) (revised 
as of March 10, 1976); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) (effective from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) 
(effective from September 26, 2003).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the assigned 10 percent 
rating properly compensates the veteran for the extent of 
functional loss resulting from any such symptoms.  

For the Time Period From October 27, 2003

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 20 percent solely 
under the criteria of the General Rating Formula for the time 
period from October 27, 2003.  None of the competent medical 
evidence of record shows that the veteran has forward flexion 
of the thoracolumbar spine limited to 30 degrees or less or 
suffers from favorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  Although an 
evaluation in excess of 20 percent during this time period 
cannot be established under the regulations pertaining to 
disabilities of the spine, the veteran's radiculopathy of the 
right lower extremity should be evaluated separately.  

Neurological examination findings were noted in the March 
2006 VA examination report as straight-leg raising on the 
left lower extremity was positive at 60 degrees for lower 
back pain, diminished epicritic sensation in the L5 dermatome 
involving his right lower leg and right foot, and slight 
weakness in dorsiflexion against resistance in his right 
great toe.  The examiner diagnosed chronic lumbar spondylosis 
with intermittent bilateral lumbar radiculopathy and 
questionable lumbar disc derangement at L3-L4 and L4-L5.  In 
this case, the Board has determined that there are objective 
findings of neurologic manifestations attributable to the 
veteran's lumbar spine disability that warrant the assignment 
a separate 10 percent evaluation for neurological impairment 
of the right lower extremity under Diagnostic Code 8520, 
effective March 26, 2006, the date of the VA examination.

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the veteran's service-
connected low back strain during this time period.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
20 percent rating properly compensates the veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the March 2006 VA 
examination findings detailed that the veteran performed 
range of motion testing three times with identical range of 
motion findings listed for each trial.  The examiner also did 
not detail any findings of fatigue, weakness, incoordination, 
lack of endurance, or muscle spasm during DeLuca testing.  

Both  Periods

The Board acknowledges the veteran and his representative's 
contentions that his chronic low back strain is more severely 
disabling during these time periods.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial evaluation in excess of 10 percent 
for chronic low back strain for the time period prior to 
October 27, 2003 or the assignment of an initial evaluation 
in excess of 20 percent for chronic low back strain for the 
time period from October 27, 2003.  Therefore, entitlement to 
an increased rating for chronic low back strain for either 
time period is not warranted.  The Board has considered 
additional staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While it was noted that the veteran's back 
disability has limited his ability to perform the usual 
requirements of his masonry job at his brother's company, 
objective medical findings are not indicative of any unusual 
or marked interference with his current employment (i.e., 
beyond that contemplated in the assigned 10 and 20 percent 
ratings).  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic low back strain for the time period prior to 
October 27, 2003 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for chronic low back strain for the time period from October 
27, 2003 is denied.

Entitlement to a 10 percent rating, but no greater, is 
granted for radiculopathy of the right lower extremity, 
effective March 26, 2006, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


